FILED
                                                                      DECEMBER 14, 2021
                                                                  In the Office of the Clerk of Court
                                                                 WA State Court of Appeals Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Personal Restraint of:       )         No. 35949-2-III
                                                  )
                                                  )
THOMAS ARANDA,                                    )
                                                  )         UNPUBLISHED OPINION
                     Petitioner.                  )
                                                  )

       FEARING, J. — Thomas Aranda seeks relief from personal restraint imposed for his

2010 Chelan County convictions upon a guilty plea for first degree rape with a firearm

enhancement, first degree robbery with a firearm enhancement, first degree burglary,

second degree unlawful possession of a firearm, and unlawful possession of a controlled

substance. Aranda, who was 16 years old at the time of the offenses, contends he is

entitled to resentencing for the court to consider the mitigating qualities of his

youthfulness. He also argues he is entitled to vacation of his conviction of unlawful

possession of a controlled substance and resentencing on his remaining counts. This

Court concludes that Aranda is entitled to resentencing under State v. Blake, 197 Wn.2d

170, 182-83, 186, 481 P.3d 521 (2021), and therefore does not reach Aranda’s argument

that he is also entitled to resentencing under State v. Houston-Sconiers, 188 Wn.2d 1, 18,

391 P.3d 409 (2017) and its progeny.
No. 35949-2-III
In re Personal Restraint of Aranda


        Background

        In 2008, Thomas Aranda and four other individuals engaged in a home invasion to

confront an individual who they believed sold them bad drugs. While inside the

residence, Aranda raped a victim at gunpoint.

        In 2009, Thomas Aranda pled guilty to the charges identified above, including one

count of first degree rape with a firearm enhancement and one count of unlawful

possession of a controlled substance. The high end of his standard range was 336

months. The State recommended a sentence of 324 months and Aranda asked for a low-

end range sentence of 282 months. On January 14, 2010, the sentencing court imposed a

determinate sentence of 324 months of confinement. On March 3, 2010, the court

entered an agreed clarification order that reflected that the rape sentence was an

indeterminate sentence, with a minimum term of 264 months and a maximum term of

life.

        Thomas Aranda unsuccessfully appealed his convictions and filed two

unsuccessful post-conviction motions seeking to withdraw his guilty plea. State v.

Aranda, comm’r ruling No. 31311-5-III (Wash. Ct. App. 2014); In re Personal Restraint

of Aranda, No. 30082-0-III (Wash. Ct. App. 2012); See In re Personal Restraint of

Aranda, No. 34481-9-III (Wash. Ct. App. 2017). In 2018, Aranda filed a CrR 7.8 motion

with the superior court that sought resentencing pursuant to State v. Houston-Sconiers,



                                             2
No. 35949-2-III
In re Personal Restraint of Aranda


188 Wn.2d 1, 18, 391 P.3d 409 (2017). In a letter ruling, the superior court concluded

that

Houston-Sconiers was not material to Aranda’s sentence. The superior court reasoned

that, when Aranda failed to accept responsibility for the rape offense, he could not

demonstrate that youth was a mitigating factor as to that offense. The superior court

transferred the motion to this court pursuant to CrR 7.8(c) for consideration as a personal

restraint petition.

       On multiple occasions, this court stayed Thomas Aranda’s personal restraint

petition pending various Supreme Court decisions in other cases involving youthfulness

as a mitigating factor. Following the Supreme Court’s decisions in In re Personal

Restraint of Domingo-Cornelio, 196 Wn.2d 255, 474 P.3d 524 (2020), and In re Personal

Restraint of Ali, 196 Wn.2d 220, 474 P.3d 507 (2020), this Court lifted the stay and

requested supplemental briefing with regard to youth sentencing and State v. Blake, 197

Wn.2d 170, 182-83 (2021). Aranda submitted supplemental materials arguing that he is

entitled to resentencing under Ali and Domingo-Cornelio and that he is entitled to

vacation of the controlled substance conviction and resentencing under State v. Blake.

The State’s supplemental brief asserts that Mr. Aranda fails to demonstrate actual and

substantial prejudice under In re Personal Restraint of Meippen, 193 Wn.2d 310, 440

P.3d 978 (2019), with regard to his sentencing as a youth. The State did not provide any

briefing regarding the applicability of Blake to Mr. Aranda’s case.

                                             3
No. 35949-2-III
In re Personal Restraint of Aranda


       During the pendency of his personal restraint petition, Thomas Aranda filed a new

CrR 7.8 motion with the superior court. He claimed that his entire plea agreement was

void pursuant to Blake and that he was entitled to a new trial. The superior court recently

transferred the motion to this court for consideration as another restrain petition.

Nevertheless, this court ruled that the superior court’s transfer order did not comply with

the requirements of CrR 7.8(c)(2) and remanded the motion to the superior court.

       Analysis

       Since Thomas Aranda filed this petition more than one year after his judgment and

sentence became final on June 22, 2015, RCW 10.73.090(1) bars the petition as untimely

unless he shows the judgment and sentence to be invalid on its face, the court lacked

competent jurisdiction, or Aranda grounds his petition solely on one or more of the

exceptions set forth in RCW 10.73.100(1)-(6).

       After Thomas Aranda filed his personal restraint petition, our Supreme Court

announced that Houston-Sconiers was a significant change in the law requiring

retroactive application. In re Personal Restraint of Domingo-Cornelio, 196 Wn.2d 255,

263 (2020); In re Personal Restraint of Ali, 196 Wn.2d 220, 233 (2020). The change in

law set forth in Houston-Sconiers “is material to adult standard range sentences imposed

for crimes the defendant committed as a child.” Domingo-Cornelio, 196 Wn.2d at 266.

Aranda was sentenced to an adult standard range sentence for crimes committed when he



                                              4
No. 35949-2-III
In re Personal Restraint of Aranda


was under the age of 18, and thus Houston-Sconiers is material to Aranda’s case and his

petition is timely under RCW 10.73.100(6).

       Thomas Aranda’s petition is also timely under the facial invalidity exception to

RCW 10.73.090(1). In State v. Blake, 197 Wn.2d 170, 182-83 (2021), the Supreme Court

held that Washington’s strict liability drug possession statute, former

RCW 69.50.4013(1), violated state and federal due process clauses and was therefore

void. Although the Supreme Court did not specify whether its ruling applied to cases

already final, established precedent counsels that Blake applies to such cases. An

accused cannot be convicted on a void statute. State v. Carnahan, 130 Wn. App. 159,

164, 122 P.3d 187 (2005). Since the former controlled substance possession statute is

void, we can determine on the face of Aranda’s judgment and sentence that his

conviction for unlawful possession of a controlled substance is void. Thus, no time bar

precludes his challenge to his possession conviction.

       In the personal restraint context, this court will only grant relief for constitutional

errors resulting in actual and substantial prejudice. In re Personal Restraint of Cook, 114

Wn.2d 802, 813, 792 P.2d 506 (1990). Because a person cannot be punished for

violating a void statute, Thomas Aranda suffers actual and substantial prejudice based on

his conviction for possession of a controlled substance. See In re Pers. Restraint of

Hinton, 152 Wn.2d 853, 860, 100 P.3d 801 (2004). Aranda is entitled to vacation of his

conviction and to be resentenced on the remaining convictions under Blake.

                                               5
No. 35949-2-III
In re Personal Restraint of Aranda


       Since Thomas Aranda has demonstrated he is entitled to resentencing under Blake,

we decline to reach his request for resentencing under Ali, Domingo-Cornelio, and

Houston-Sconiers. At the resentencing hearing, the superior court will have the benefit

of Ali and Domingo-Cornelio when considering whether to reduce Aranda’s sentence for

the other crimes based on his youthfulness at the time of the offenses.

       Accordingly, this court grants Thomas Aranda’s petition for relief and remands the

case to the trial court for vacation of the conviction for unlawful possession of a

controlled substance and resentencing in accordance with Blake and Houston-Sconiers.

RAP 16.4(a).

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                              _________________________________
                                              Fearing, J.

WE CONCUR:




______________________________                _________________________________
Siddoway, A.C.J.                              Lawrence-Berrey, J.




                                              6